DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 24-25, 27-29, and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,183,747. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 11,183,747 teaches an electronic device comprising a housing including a front plate, a back plate including a non-conductive portion, and a side member disposed between the front plate and the back plate and surrounding edge portions of the front plate and the back plate, the side member including a non-conductive member that is connected to the back plate; a display disposed in the housing; and an antenna module disposed between the front plate and the back plate, the antenna module including a substrate having a first surface facing the back plate, and at least one conductive element arranged on or in the substrate and configured to radiate a beam; and wherein a first surface of the substrate includes a first periphery and a second periphery opposite to the first periphery, the first periphery being closer to the side member than the second periphery, and wherein the substrate of the antenna module is disposed such that the first periphery of the first surface is closer to the back plate than the second periphery of the first surface, and a main beam of the beam radiated by the at least one conductive element passes through at least a portion of the non-conductive member of the side member or the non-conductive portion of the back plate (Claim 1).
Regarding claim 2, U.S. Patent No. 11,183,747 teaches a wireless communication circuit electrically connected to the at least one conductive element and configured to transmit and/or receive a signal having a frequency between 20 GHz and 100 GHz by using the antenna module (Claim 2).
Regarding claim 3, U.S. Patent No. 11,183,747 teaches wherein the at least one conductive element includes at least one dipole antenna (Claim 3).
Regarding claim 4, U.S. Patent No. 11,183,747 teaches wherein the first surface makes an angle between 1 degree to 15 degrees with the back plate (Claim 4).
Regarding claim 5, U.S. Patent No. 11,183,747 teaches wherein the side member includes a remaining portion extending from the non-conductive member to the front plate, and the display is disposed under the front plate (Claim 5).
Regarding claim 24, U.S. Patent No. 11,183,747 teaches a mid plate interposed between the display and the back plate, wherein the antenna module is interposed between the mid plate and the back plate (Claim 6).
Regarding claim 25, U.S. Patent No. 11,183,747 teaches wherein the mid plate includes a first surface facing the back plate; the antenna module is at least partially disposed in a recess formed in the first surface of the mid plate; and the recess includes an inclined surface on which a second surface of the substrate is disposed (Claim 7).
Regarding claim 27, U.S. Patent No. 11,183,747 teaches wherein the side member forms a side surface of the electronic device between the front plate and the back plate and includes a first side surface and a second side surface extending from the first side surface; the first side surface extends a first length from the front plate toward the back plate; and the second side surface extends a second length from the first side surface to the back plate, the second length being shorter than the first length (Claim 8).
Regarding claim 28, U.S. Patent No. 11,183,747 teaches wherein a portion of the non-conductive member corresponding to the first side surface is located higher than a portion of the non-conductive member corresponding to the second side surface with respect to the front plate (Claim 8).
Regarding claim 29, U.S. Patent No. 11,183,747 teaches the antenna module is a first antenna module disposed adjacent to the first side surface of the side member; the electronic device comprises a second antenna module disposed adjacent to the second side surface of the side member; the second antenna module includes a substrate having a first surface facing the back plate, and at least one conductive element arranged on or in the substrate; and the second antenna module is disposed such that the first surface of the second antenna module has a different inclination from the first surface of the first antenna module (Claim 9).
Regarding claim 31, U.S. Patent No. 11,183,747 teaches wherein the first side surface is shorter than the second side surface (Claim 8). 
Regarding claim 32, U.S. Patent No. 11,183,747 teaches an electronic device comprising a housing structure including a first cover, a second cover, and a side member coupled between the first cover and the second cover and including a non-conductive member; a display disposed in the housing structure; and an antenna module between the first cover and the second cover, the antenna module including: a substrate having a plurality of layers; one or more first conductive elements arranged on one layer of the plurality of layers, the first conductive elements configured to radiate a first beam; one or more second conductive elements arranged on the one layer or another layer of the plurality of layers, the second conductive elements configured to radiate a second beam, and wherein: the substrate includes a first surface facing the second cover; the first surface of the substrate includes a first edge and a second edge opposite to the first edge; the first edge of the substrate is closer to the side member than the second edge of the substrate, and is closer to the second cover than the second edge of the substrate; and the first conductive elements are configured to radiate the first beam having a main beam passing through at least a portion of the second cover or the side member (Claim 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 21-23, 27-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pat Pub# 2017/250460) in view of Ueda (US Pat Pub# 2018/0062263).
Regarding claim 1, Shin teaches an electronic device comprising a housing including a first plate, a second plate including a non-conductive portion, and a side member disposed between the first plate and the second plate and surrounding edge portions of the first plate and the second plate, the side member including a non-conductive member that is connected to the second plate (Abstract, Figs. 2A-2C, 6, 10, and 12, and Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122, first and second plates with side members which can be non-conductive areas etc.); a display disposed in the housing (Abstract, Figs. 2A-2C, 6, 10, and 12, and Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122, display in the housing etc.); and at least one conductive element arranged on or in the substrate and configured to radiate a beam (Abstract, Figs. 2A-2C, 6, 10, and 12, and Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122, conductive metal to radiate RF signals etc.); and wherein a first surface of the substrate includes a first periphery and a second periphery opposite to the first periphery, the first periphery being closer to the side member than the second periphery, and wherein the substrate of the antenna module is disposed such that the first periphery of the first surface is closer to the second plate than the second periphery of the first surface, and a main beam of the beam radiated by the at least one conductive element passes through at least a portion of the non-conductive member of the side member or the non-conductive portion of the second plate (Abstract, Figs. 2A-2C, 6, 10, and 12, and Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122, first and second periphery where one of the periphery is closer to the plate and portions of conductive member and non-conductive portions etc.).  Shin fails to specially teach a front and back plate.
Ueda teaches an electronic device comprising a housing including a front plate 60F (Fig. 5), a back plate 60B (Fig. 5), and a side member (Fig. 5, plate between front and back plates) disposed between the front plate 60F (Fig. 5) and the back plate 60B (Fig. 5) and surrounding edge portions of the front plate and the back plate, the side member that is connected to the back plate (Fig. 5 and Sections 0067-0069, side member surrounding edge portions of the front and back plate); and an antenna module 20 (Fig. 5) disposed between the front plate 60F (Fig. 5) and the back plate 60B (Fig. 5), the antenna module including a substrate having a first surface facing the back plate, and at least one conductive element arranged on or in the substrate and configured to radiate a beam (Fig. 5 and Sections 0067-069, antenna module radiating a beam and having a surface facing the back plate etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a front and back plate as taught by Ueda into Shin’s device in order to improve antenna performance (Section 0004) and provide improve protection of the circuit.
Regarding claim 5, the combination including Shin teaches wherein the side member includes a remaining portion extending from the non-conductive member to the front plate, and the display is disposed under the plate (Sections 0107, 0109, 0115, and 0122, non-conductive portions etc.).
Regarding claim 21, the combination including Shin teaches the substrate of the antenna module include a second surface parallel to the first surface, and a third surface extending from the first periphery of the first surface to the second surface; and the antenna module is arranged such that the third surface of the substrate faces the non-conductive member of the side member, and a direction perpendicular to the third surface faces through the non-conductive member of the side member (Abstract, Figs. 2A-2C, 6, 10, and 12, and Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122, as shown and discussed there is an antenna module that has many sides which one surface is parallel to the first surface etc. and as mention portions are non-conductive etc.).
Regarding claim 22, the combination including Ueda teaches wherein the front plate includes a flat surface, and the first periphery of the substrate is located closer to the back plate than the remaining portion with respect to the flat surface of the front plate (Fig. 5 and Sections 0067-069, as shown in figure 5 the plates are flat with periphery of the substrate being closer to the back plate).
Regarding claim 23, the combination including Shin teaches wherein the remaining portion of the side member includes a conductive portion that is connected to the non-conductive member (Abstract, Figs. 2A-2C, 6, 10, and 12, and Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122, conductive and non-conductive portions etc.).
Regarding claim 27, the combination including Ueda teaches wherein the side member forms a side surface of the electronic device between the front plate and the back plate and includes a first side surface and a second side surface extending from the first side surface; the first side surface extends a first length from the front plate toward the back plate; and the second side surface extends a second length from the first side surface to the back plate, the second length being shorter than the first length (Fig. 5 and Sections 0067-069, front and back plates including different surfaces, sides, and lengths etc.).
Regarding claim 28, the combination including Shin teaches wherein a portion of the non-conductive member corresponding to the first side surface is located higher than a portion of the non-conductive member corresponding to the second side surface with respect to the front plate (Abstract, Figs. 2A-2C, 6, 10, and 12, and Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122, conductive and non-conductive portions etc.).
Regarding claim 31, the combination including Ueda teaches wherein the first side surface is shorter than the second side surface (Fig. 5 and Sections 0067-069, front and back plates including different surfaces, sides, and lengths etc.). 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pat Pub# 2017/250460) in view of Ueda (US Pat Pub# 2018/0062263) and further in view of Meyer et al. (US Pat Pub# 2017/0309582).
Regarding claim 2, Shin in view of Ueda teaches the limitations in claim 1.  Shin and Ueda fail to teach a frequency between 20GHz and 100 GHz.
Meyer teaches a wireless communication circuit electrically connected to the at least one conductive element and configured to transmit and/or receive a signal having a frequency between 20 GHz and 100 GHz by using the antenna module (Section 0017, antenna transmitting and/or receiving in the frequency range).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a frequency between 20GHz and 100 GHz as taught by Meyer into a front and back plate as taught by Ueda into Shin’s device in order to improve antenna communication performance.
Regarding claim 3, Meyer further teaches wherein the at least one conductive element includes at least one dipole antenna (Section 0023, dipole antenna).
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pat Pub# 2017/250460) in view of Ueda (US Pat Pub# 2018/0062263) and further in view of Kim (US Pat# 2016/0142083).
Regarding claim 24, Shin in view of Ueda teaches the limitations in claim 1.  Shin and Ueda fail to teach a mid plate.
Kim teaches a mid plate interposed between the display and the back plate, wherein the antenna module is interposed between the mid plate and the back plate (Abstract, Sections 0015-0018, 0084, and Claims 1, 17, 20, and 24, antenna on a mid surface i.e. plate etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a mid plate as taught by Kim into a frequency between 20GHz and 100 GHz as taught by Meyer into a front and back plate as taught by Ueda into Shin’s device in order to improve antenna performance (Sections 0009-0011).
Regarding claim 25, Kim further teaches wherein the mid plate includes a first surface facing the back plate; the antenna module is at least partially disposed in a recess formed in the first surface of the mid plate; and the recess includes an inclined surface on which a second surface of the substrate is disposed (Abstract, Sections 0015-0018, 0084, and Claims 1, 17, 20, and 24, antenna is inclined on a surface etc.).
Regarding claim 26, Kim further teaches wherein the inclined surface of the recess is parallel to the second surface of the substrate (Abstract, Sections 0015-0018, 0084, and Claims 1, 17, 20, and 24, inclined surface parallel to surface of a substrate etc.).
Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pat Pub# 2017/250460) in view of Hirshfield et al. (US Pat# 5,623,269).
Regarding claim 32, Shin teaches an electronic device comprising a housing structure including a first cover, a second cover, and a side member coupled between the first cover and the second cover and including a non-conductive member (Abstract, Figs. 2A-2C, 6, 10, and 12, and Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122, housing structure having a first and second cover with a side member in between and portions are non-conductive); a display disposed in the housing structure (Abstract, Figs. 2A-2C, 6, 10, and 12, and Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122, display); and an antenna module between the first cover and the second cover, and wherein the substrate includes a first surface facing the second cover (Abstract, Figs. 2A-2C, 6, 10, and 12, and Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122, antenna inside between the two covers having a surface facing the second cover etc.); the first surface of the substrate includes a first edge and a second edge opposite to the first edge (Abstract, Figs. 2A-2C, 6, 10, and 12, and Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122, surface having edges etc. as shown); the first edge of the substrate is closer to the side member than the second edge of the substrate, and is closer to the second cover than the second edge of the substrate (Abstract, Figs. 2A-2C, 6, 10, and 12, and Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122, substrate closer to the side member than one of the edges etc.); and the first conductive elements are configured to radiate the first beam having a main beam passing through at least a portion of the second cover or the side member (Abstract, Figs. 2A-2C, 6, 10, and 12, and Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122, antenna radiating a first beam etc.).  Shin fails to teach plurality of layers and a second beam.
Hirshfield teaches an electronic device comprising an antenna module including a substrate having a plurality of layers (Claim 4, multi-layered substrate); one or more first conductive elements arranged on one layer of the plurality of layers, the first conductive elements configured to radiate a first beam (Claim 4, first and second beam forming means with multi-layer substrate); one or more second conductive elements arranged on the one layer or another layer of the plurality of layers, the second conductive elements configured to radiate a second beam (Claim 4, first and second beam forming means with multi-layer substrate).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate plurality of layers and a second beam as taught by Hirshfield into Shin’s device in order to improve antenna performance with a compact design and improve functionality.
Regarding claim 34, the combination including Shin teaches the second cover includes a non-conductive portion; the side member includes a non-conductive member coupled to the second cover; and the first conductive elements is configured to radiate the first beam having the main beam passing through at least a portion of the non-conductive portion of the second cover or the non-conductive member of the side member (Abstract, Figs. 2A-2C, 6, 10, and 12, and Sections 0011-0013, 0035-0037, 0040-0045, 0049-0054, 0061-0068, 0070-0071, 0077, 0093, 0102, 0107, 0109, 0115, and 0122, conductive and non-conductive portions etc.).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pat Pub# 2017/250460) in view of Hirshfield et al. (US Pat# 5,623,269) and further in view of Meyer et al. (US Pat Pub# 2017/0309582).
Regarding claim 33, Hirshfield teaches the second conductive elements are patch array antennas (Claim 4, patch array antennas).  However, Shin and Hirshfield fail to teach dipole array antennas.
Meyer teaches wherein the first conductive elements are dipole array antennas (Section 0023, dipole array antennas).
. Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dipole array antennas as taught by Meyer into plurality of layers and a second beam as taught by Hirshfield into Shin’s device in order to improve functionality by offering more antenna options.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pat Pub# 2017/250460) in view of Hirshfield et al. (US Pat# 5,623,269) and further in view of Kim (US Pat Pub# 2016/0142083).
Regarding claim 35, Shin in view of Hirshfield teaches the limitations in claim 32.  However, Shin and Hirshfield fail to teach the substrate is inclined.
Kim teaches wherein the substrate of the antenna module is spaced from the second cover and the side member, and wherein the second cover includes a flat surface, and the first surface of the substrate is inclined with respect to the flat surface of the second cover (Abstract, Sections 0015-0018, 0084, and Claims 1, 17, 20, and 24, antenna substrate is inclined on a surface with respect to the second cover etc.)
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the substrate is inclined as taught by Kim into plurality of layers and a second beam as taught by Hirshfield into Shin’s device in order to improve design and improve performance (Sections 0009-0011).
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        11/17/2022